—In a proceeding pursuant to EDPL 708, the condemnor County of Nassau appeals from a judgment of Supreme Court, Nassau County (Rossetti, J.), entered May 8, 1998, which, after a nonjury trial, is in favor of the claimant and against it in the principal sum of $854,450, and the claimant, Nunley’s Amusement Corp., cross-appeals, as limited by its brief, from so much of the judgment as failed to award it compensation based on “incremental values for taking a going concern”. The claimant also appeals, as limited by its brief, from so much of an order of the same court, dated December 20, 1996, as denied that branch of its motion which was for leave to amend its appraisal.
Ordered that the appeal from the order is dismissed, without costs or disbursements; and it is further,
Ordered that the judgment is affirmed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
Contrary to the contention of the County of Nassau, the court properly denied the County’s objection to the admission of the claimant’s appraisal report. Considering the unique nature of the item to be appraised, the report substantially complied with 22 NYCRR 202.59 (g) (2) (see, Matter of Welch Foods v Town of Westfield, 222 AD2d 1053, 1054).
The court properly denied the claimant’s motion to amend its appraisal report as the claimant failed to show good cause as required by 22 NYCRR 202.61 (a) (3) (see, Matter of City of Albany [Brown Equip. Co.], 199 AD2d 746, 748).
*293The claimant’s remaining contention is without merit. S. Miller, J. P., Joy, H. Miller and Feuerstein, JJ., concur.